Citation Nr: 0430708	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for residuals of a 
head injury, to include headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Erica J. Godwin, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied the benefits sought on appeal.  The 
veteran, who had active service from October 1975 to March 
1978, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board observes that the veteran has not been 
afforded a VA examination in connection with his current 
claims.  With respect to the claim for service connection for 
residuals of right ankle injury, the Board notes that service 
medical records indicate the veteran was treated for an ankle 
injury during his service.  VA medical records further note 
the history of ankle problems as related by the veteran.  
However no opinion regarding the etiology of any diagnosed 
disorder and any possible relationship to service was 
indicated in those records.  The Board notes that the veteran 
is competent to provide lay testimony regarding his injury 
and symptoms, including any continuity of symptomatology 
since his service injury.  Under the facts and circumstances 
of this case, the Board believes the veteran should be 
afforded an examination to ascertain the etiology of any 
currently diagnosed right ankle disorders.    

With respect to the claim for service connection for 
residuals of a head injury, including headaches, the Board 
notes that service medical records indicate the veteran was 
treated for a head injury during his service.  The veteran 
also describes the incident that led to his head injury in 
his July 2003 statement.  The Board notes that the veteran is 
competent to provide lay testimony regarding his injury and 
symptoms, including any continuity of symptomatology since 
his service injury.  However, the under the facts and 
circumstances of this case, the Board believes the veteran 
should be afforded an examination to ascertain whether the 
veteran has any residuals of the head injury he sustained 
during service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The veteran should be asked to 
specify the names, addresses, and dates 
of treatment for all health care 
providers who have provided treatment for 
his right ankle and the residuals of his 
head injury since service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any records identified by 
the veteran.  

2. The veteran should be afforded an 
examination of his right ankle to 
ascertain the nature and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, offer comments and an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed right ankle disorder is in any 
way causally or etiologically related to 
the symptomatology shown in service 
medical records.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.
 
3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any residuals of the head 
injury he sustained during service.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and following this review and 
the examination, offer comments and an 
opinion as to whether the veteran 
currently has any residuals of the head 
injury he sustained during service.  The 
examiner should specifically indicate 
whether it is at least as likely as not 
that any currently diagnosed headache 
disorder is related to the inservice head 
injury.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




